294 S.W.3d 143 (2009)
STATE of Missouri, Respondent,
v.
Shawn JONES, Appellant.
No. WD 68860.
Missouri Court of Appeals, Western District.
October 13, 2009.
Margaret M. Johnston, Esq., Columbia, MO, for appellant.
Shaun J. Mackelprang, Esq., and Dora Fichter, Esq., Jefferson City, MO, for respondent.
Before: ALOK AHUJA, P.J., and JAMES M. SMART and LISA WHITE HARDWICK, JJ.

ORDER
PER CURIAM:
Shawn M. Jones appeals his conviction for statutory sodomy in the first degree, § 566.062, RSMo 2000. In his sole Point Relied On, Jones argues that the trial court erroneously admitted, over his objection, testimony from a nurse practitioner who was present during a SAFE examination of the minor victim. The nurse practitioner testified that the victim told her that Jones had caused a bruise on the victim's thigh. Jones contends that the nurse practitioner's testimony was inadmissible hearsay, and that he was prejudiced because the testimony improperly bolstered the victim's testimony. We affirm. Because a published opinion would have no precedential value, a memorandum setting forth the reasons for this order has been provided to the parties. Rule 30.25(b).